The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated June 6, 2014 to the Statement of Additional Information dated March 30, 2014 Effective June 6, 2014, the table in the section of the Statement of Additional Information titled “Principal Shareholders” listing, as of March 1, 2014, shareholders of record owning more then 5% of the voting stock of any class of a Sentinel Fund is hereby deleted and replaced with the table below. Fund/Class Shareholder Number of Shares Percent of Outstanding Capital Growth A Charles Schwab & Co Inc. Renvest Account Attn Mutual Funds Dept 211 Main St San Francisco CA 94105-1905 429,739.139 6.21% Common Stock A Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 2,051,952.812 5.97% Growth Leaders A Independent Health Assoc Inc. Defined Benefit Pension Plan Mark Johnson, Michael Cropp & Frank J Colantuono Ttees 511 Farber Lakes Dr Williamsville NY 14221-5779 386,354.565 20.50% Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 155,207.931 8.24% Small Company A Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 6,451,033.862 5.58% Government Securities A UBS WM USA Omni Account M/F Attn: Dept Manager 1000 Harbor Blvd 5th Floor Weehawken NJ 07086-6761 4,953,307.115 12.11% Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 7,660,237.534 18.73% International Equity A Charles Schwab & Co Inc. Special Custody Acct for the Exclusive Benefit of Customers Mutual Funds Dept 211 Main St San Francisco CA 94105-1905 388,662.458 6.34% Low Duration Bond A Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 5,723,972.732 17.40% First Clearing, LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St St Louis MO 63103-2523 3,077,514.940 9.36% UBS WM USA Omni Account M/F Attn: Dept Manager 1000 Harbor Blvd 5th Floor Weehawken NJ 07086-6761 2,171,082.684 6.60% Total Return Bond A Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 661,740.337 7.05% UBS WM USA Omni Account M/F Attn: Dept Manager 1000 Harbor Blvd 5th Floor Weehawken NJ 07086-6761 3,760,174.596 40.06% Life Insurance Company of the Southwest Attn: Jennifer Gochey 1 National Life Drive Montpelier VT 05604-1000 914,760.530 9.75% Conservative Strategies A UBS WM USA Omni Account M/F Attn: Dept Manager 1000 Harbor Blvd 5th Floor Weehawken NJ 07086-6761 1,171,726.764 9.70% Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 659,824.965 5.46% Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 954,856.285 7.90% Low Duration Bond – S First Clearing, LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St St Louis MO 63103-2523 18,471,691.669 27.55% UBS WM USA Omni Account M/F Attn: Dept Manager 1000 Harbor Blvd 5th Floor Weehawken NJ 07086-6761 9,188,687.340 13.71% Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 18,205,509.422 27.15% Sustainable Mid Cap Opportunities I First Clearing, LLC Special Custody Acct For The Exclusive Benefit of Customers 2801 Market St St Louis MO 63103-2523 64,304.001 39.68% NLV Financial Attn: Jennifer Gochey 1 National Life Drive Montpelier VT 05602-3377 57,273.502 35.34% Nationwide Trust Company FSB C/O IPO Portfolio Accounting One Nationwide Plaza 1-07-11 Columbus OH 43215-2226 14,653.458 9.04% DCGT As Ttee and/or Cust FBO Principal Financial Group Qualified Prin Advtg Omnibus Attn NPIO Trade Desk 711 High St Des Moines IA 50392-0001 8,896.754 5.49% Sustainable Core Opportunities I First Clearing, LLC Special Custody Acct For The Exclusive Benefit of Customers 2801 Market St St Louis MO 63103-2523 66,167.784 9.78% LPL Financial FBO Customer Accounts Attn: Mutual Fund Operations PO Box 509046 San Diego CA 92150-9046 57,720.908 8.53% Charles Schwab & Co Inc. Special Custody Acct FBO Customers Attn Mutual Funds Dept 211 Main St San Francisco CA 94105-1905 42,442.236 6.27% Gloria Steinem Ttee For East Coast Toledo Productions Pension Plan PO Box 893 New York NY 10268-0893 63,338.131 9.36% RBC Capital Markets, LLC Mutual Fund Omnibus Processing Attn Mutual Fund Ops Manager 510 Marquette Ave S Minneapolis MN 55402-1110 39,600.580 5.85% Capital Growth I Charles Schwab & Co Inc. Reinvest Account Attn Mutual Funds Dept 101 Montgomery St San Francisco CA 94104-4151 213,046.922 86.67% Growth Leaders I LPL Financial FBO Customer Accounts Attn: Mutual Fund Operations PO Box 509046 San Diego CA 92150-9046 26,099.575 6.36% First Clearing, LLC Special Custody Acct For The Exclusive Benefit of Customers 2801 Market St St Louis MO 63103-2523 24,157.372 5.89% NLV Financial Attn Jennifer Gochey 1 National Life Drive Montpelier VT 05602-3377 281,313.490 68.55% Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 29,479.393 7.18% Georgia Municipal Bond I Maril & Co FBO 5A M&I Trust Co NA 11ark Pl Ste 400 Milwaukee WI 53224-3638 1,334,866.139 97.18% Small Company I Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 12,241,050.716 23.16% Charles Schwab & Co Inc. Special Custody Acct FBO Customers Attn Mutual Funds Dept 211 Main St San Francisco CA 94105-1905 4,598,564.252 8.70% NFS LLC FEBO FIIOC as Agent for Qualified Employee Benefit Plans 401k FINOPS-IC Funds 100 Magellan Way KW1C Covington KY 41015-1987 2,751,086.798 5.20% Mac & Co Attn Mutual Fund Operations PO Box 3198 525 William Penn Place Pittsburgh PA 15230-3198 5,023,505.715 9.50% Balanced I LPL Financial FBO Customer Accounts Attn: Mutual Fund Operations PO Box 509046 San Diego CA 92150-9046 164,349.688 15.62% Charles Schwab & Co Inc. Attn Mutual Funds Dept 211 Main St San Francisco CA 94105-1905 164,344.577 15.62% Life Insurance Company of the Southwest Attn Jennifer Gochey 1 National Life Drive Montpelier VT 05604-1000 305,489.936 29.04% First Clearing, LLC Special Custody Account For The Exclusive Benefit of Customers 2801 Market St St Louis MO 63103-2523 284,310.578 27.02% Total Return Bond I LPL Financial FBO Customer Accounts Attn: Mutual Fund Operations PO Box 509046 San Diego CA 92150-9046 613,719.140 10.39% First Clearing, LLC Special Custody Account For The Exclusive Benefit of Customers 2801 Market St St Louis MO 63103-2523 501,662.319 8.50% Life Insurance Company of the Southwest Attn Jennifer Gochey 1 National Life Drive Montpelier VT 05604-1000 918,235.428 15.55% NFS LLC FEBO Huntington National Bank 7 Easton Oval Columbus OH 43219-6010 1,614,647.881 27.35% Common Stock I Charles Schwab & Co Inc. Attn Mutual Funds Dept 211 Main St San Francisco CA 94105-1905 1,735,935.865 7.84% Edward D Jones Attn: Mutual Fund Shareholder Accounting 201 Progress Pkwy Maryland Heights MO 63043-3009 1,734,228.891 7.83% Vallee & Co C/O M&I Trust Co NA 11ark Pl Ste 400 Milwaukee WI 53224-3638 1,238,352.932 5.59% Maril & Co FBO 5A M&I Trust Co 11ark Pl Ste 400 Milwaukee WI 53224-3638 3,364,201.804 15.20% NFS LLC FEBO FIIOC As Agent for Qualified Employee Benefit Plans 401(k) FINOPS-IC Funds 100 Magellan Way KW1C Covington KY 41015-1987 5,329,691.922 24.08% Mid Cap I NFS LLC FEBO FIIOC as Agent for Qualified Employee Benefit Plans 401k FINOPS-IC Funds 100 Magellan Way KW1C Covington KY 41015-1987 437,451.492 38.51% Charles Schwab & Co Inc. Special Custody Acct FBO Customers Attn Mutual Funds Dept 211 Main St San Francisco CA 94105-1905 330,967.131 29.13% First Clearing LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St Saint Louis MO 63103-2523 66,984.679 5.90% Government Securities I Charles Schwab & Co Inc. Special Custody Acct FBO Customers Attn Mutual Funds Dept 211 Main St San Francisco CA 94105-1905 331,762.059 5.38% Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 1,502,413.971 24.36% NFS LLC FEBO FIIOC as Agent for Qualified Employee Benefit Plans 401k FINOPS-IC Funds 100 Magellan Way KW1C Covington KY 41015-1987 447,686.040 7.26% First Clearing LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St Saint Louis MO 63103-2523 684,624.152 11.10% Conservative Strategies – I First Clearing LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St Saint Louis MO 63103-2523 424,751.669 19.16% Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 1,230,584.585 55.51% International I National Life Insurance Company Separate Acct II Attn Nancy LeClerc Investment Acct Dept 1 National Life Drive Montpelier VT 05602-3377 1,239,917.220 70.75% Charles Schwab & Co Inc Special Custody Acct FBO Customers Attn Mutual Funds 211 Main St San Francisco CA 94105-1905 289,146.167 16.50% Balanced C Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 205,928.766 13.04% UBS WM USA Omni Account M/F Attn: Dept Manager 1000 Harbor Blvd 5th Floor Weehawken NJ 07086-6761 93,527.262 5.92% Common Stock C Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 207,629.953 10.77% UBS WM USA Omni Account M/F Attn: Dept Manager 1000 Harbor Blvd 5th Floor Weehawken NJ 07086-6761 102,371.125 5.31% Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 117,971.408 6.12% Capital Growth C Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 29,834.491 12.42% UBS WM USA Omni Account M/F Attn: Dept Manager 1000 Harbor Blvd 5th Floor Weehawken NJ 07086-6761 16,095.995 6.70% First Clearing LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St Saint Louis MO 63103-2523 12,605.933 5.25% Growth Leaders C First Clearing LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St Saint Louis MO 63103-2523 17,367.451 14.43% Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 12,798.128 10.63% Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 6,587.945 5.47% NFS LLC FEBO The Giordan Family Revocable Trust Robert Giordano U/A 3/7/12 600 Royal Poinciane Punta Gorda FL 33955-1027 6,041.167 5.02% Small Company C First Clearing LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St Saint Louis MO 63103-2523 1,284,524.320 5.60% RBC Capital Markets, LLC Mutual Fund Omnibus Processing Attn Mutual Fund Ops Manager 510 Marquette Ave S Minneapolis MN 55402-1110 2,016,894.321 8.79% Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 3,675,677.758 16.02% Total Return Bond C First Clearing LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St Saint Louis MO 63103-2523 151,803.690 6.00% Life Insurance Company of the Southwest Attn: Jennifer Gochey 1 National Life Drive Montpelier VT 05604-1000 907,581.621 35.86% UBS WM USA Omni Account M/F Attn: Dept Manager 1000 Harbor Blvd 5th Floor Weehawken NJ 07086-6761 183,880.811 7.27% Mid Cap C First Clearing LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St Saint Louis MO 63103-2523 35,312.132 5.87% Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 68,994.871 11.47% Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 39,707.831 6.60% Government Securities C Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 804,647.356 15.22% First Clearing LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St Saint Louis MO 63103-2523 664,204.163 12.56% Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 699,581.204 13.23% UBS WM USA Omni Account M/F Attn: Dept Manager 1000 Harbor Blvd 5th Floor Weehawken NJ 07086-6761 399,693.964 7.56% Conservative Strategies C Merrill Lynch Pierce Fenner & Smith For the Sole Benefit of Its Cust Attn: Physical Team 4800 Deer Lake Dr East Jacksonville FL 32246-6484 1,203,785.689 16.14% Morgan Stanley Smith Barney Harborside Financial Center Plaza 2 3rd Floor Jersey City NJ 07311 1,344,046.471 18.02% First Clearing LLC Special Custody Acct for the Exclusive Benefit of Customer 2801 Market St Saint Louis MO 63103-2523 1,234,631.276 16.55% 1
